department of the treasury _internal revenue service washington d c tax_exempt_and_government_entities_division sep uil - re wr ts legend state a plan m this letter is in response to a ruling_request dated date as supplemented by subsequent correspondence concerning whether plan m's status as a governmental_plan under sec_414 of the internal_revenue_code would be affected by extending plan m to certain employees and whether such an extension would affect plan m's status as a grandfathered plan under sec_401 of the code plan m is a governmental_plan within the meaning of code sec_414 adopted prior to date pursuant to the code of state a since its inception it has been maintained as a defined_contribution_plan with a cash_or_deferred_arrangement meeting the requirements of sec_401 and sec_401 of the code plan m covers certain employees of state a and county boards of health participation is governed by statute in the spring session of the legislature of state a amended the code of state a to permit coverage under plan m to be extended to employees of county and independent school boards located within state a the constitution of state a grants authority over all local school governance to the local school boards for purposes of the statute independent school boards are classified with county school boards and area boards of education school boards under the term local school systems in turn local school systems are grouped with certain other educational boards and agencies under the title local units of administration the same requirements apply to all local units of administration thus under state a law unless separately denominated all laws affecting county school systems also affect independent school systems in the same manner all entities coming under the heading of local units of administration are subject_to certain oversight by the state a board_of education and the state a school superintendent page the code of state a provides that the members and executive officers of local governing boards shall comply with execute and enforce all laws and all policies rules standards and regulations adopted by the state board_of education pursuant to this article in order to be eligible to receive state funds under this article the state a board_of education provides rules on the school year school day school size class size employee work day student discipline suspension expulsion promotion placement state wide passing score testing program student assessment text book selection etc under the code of state a the state a school superintendent shall have authority to suspend a county school superintendent for incompetency willful neglect of duty misconduct immorality or the commission of any crime involving moral turpitude provided that all of his acts in this matter shall be subject_to the approval of the state board and the party so suspended may appeal his case to the state board whose decision shall be final under the constitution of state a authority is granted to county and area boards of education to maintain public schools within their limits each school system shall be under the management and control of a board_of education the members of which shall be elected as provided by law school board members shall reside within the territory embraced by the school system and shall have such compensation and additional qualifications as may be provided by law the principal sources of funding for the school boards are local taxation under the direct control of the school boards and allocations from the general budget of state a as approved by the legislature of state a in the annual budget process as indicated above each school board is made up of members who are elected as provided by law and who reside within the territory for which the school board is responsible each school board in turn appoints a school superintendent for the district who then serves as the executive officer of the school board as indicated above the school boards are local units of administration created by state a and under the law of state a they are recognized as agencies of state a the following rulings have been requested the status of plan m as a governmental_plan within the meaning of sec_414 of the code will not be adversely affected by the inclusion of employees of county school boards and independent school boards in that plan the extension of plan m to cover county school boards and independent boards of education will not violate sec_401 of the code nor cause plan m to lose its grandfathered status under section1116 f b i of the tax_reform_act_of_1986 sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing page revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power it holds that one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that the state or federal government has over the organization's everyday operations other factors listed in revrul_89_49 include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency of a government the mere satisfaction of one or all of the factors is not necessarily determinative based on the above facts pertaining to the control that the state a board_of education and state a school superintendent have over the school boards the specific state law creating the school boards the source of the school boards' funding and the election of the school boards' members we have determined that the school boards are an agency ofa government within the meaning of revrul_89_49 accordingly it is concluded as follows the status of plan m as a governmental_plan within the meaning of sec_414 of the code will not be adversely affected by the inclusion of employees of county school boards and independent school boards in that plan sec_401 sets forth the requirements for a qualified_cash_or_deferred_arrangement sec_401 provides in part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit sharing plan which meets the requirements of sec_401 under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_401 of the code provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or a political_subdivision thereof or any agency_or_instrumentality thereof a governmental_unit prior to being amended by the tax_reform_act_of_1986 tra sec_401 permitted such governmental units to maintain a qualified_cash_or_deferred_arrangement section f b i of tra provides that sec_401 does not apply to cash or deferred arrangements adopted by a governmental_unit before date sec_1_401_k_-1 of the income_tax regulations provides that a cash_or_deferred_arrangement maintained by a governmental_unit is treated as adopted after date with respect to all employees of any employer that adopts the arrangement after that date however if an employer adopted an arrangement prior to that date all employees of the employer may participate in the arrangement page sec_1 k -1 g of the regulations provides as a definition of the word employer for k plans that the term means the employer within the meaning of sec_1_410_b_-9 of the regulations sec_1_410_b_-9 of the regulations states that the term employer means the employer maintaining the plan and those employers required to be aggregated with the employer under sec_414 c m or of the code it is represented that state a has timely adopted plan m for purposes of section f b of tra however a ruling that plan m may cover county school boards and independent boards of education without failing to comply with sec_401 depends on a determination that such employers are required to be aggregated with state a under code sec_414 or c announcement 1995_23_irb_13 extended the effective date of certain nondiscrimination_rules for qualified_plans maintained by governments or by organizations exempt from income_tax under sec_501 a of the code announcement provides that the service and treasury recognize that difficult issues arise for governmental and tax-exempt employers in determining which entities must be aggregated under sec_414 and c relating to the definition of employer until further guidance is issued governmental and tax-exempt employers may apply a reasonable good_faith interpretation of sec_414 and c in determining which entities must be aggregated in notice_96_64 1996_2_cb_229 the service addresses certain issues relating to the nondiscrimination_rules that apply to qualified_plans maintained by governments and by tax- exempt_organizations section vil of notice_96_64 provides that until further guidance is issued governments and tax-exempt organizations may apply a reasonable good_faith interpretation of existing law in determining which entities must be aggregated under sec_414 and c the notice also provides that when further guidance is issued it will be applied on a prospective only basis and will not be effective before plan years beginning in section vil of notice_96_64 also requests comments on an appropriate aggregation standard for tax-exempt organizations under sec_414 c and of the code section dollar_figure of revproc_2002_4 r b provides that the service ordinarily will not issue letter rulings on matters involving a plan's qualified status under code sec_401 through and sec_4975 however this section further provides that letter rulings may be issued in three limited circumstances when the taxpayer has demonstrated to the service's satisfaction that the qualification issue involved is unique and requires immediate guidance when as a practical matter it is not likely that such issue will be addressed through the determination_letter process and when the service determines that it is in the interest of sound tax_administration to provide guidance to the taxpayer with respect to such qualification issue section dollar_figure of revproc_2002_4 provides that the service ordinarily will not issue a letter_ruling in certain areas because of the factual nature of the problem involved or page because of other reasons the service may decline to issue a letter_ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case pursuant to revproc_2002_4 we will not issue letter rulings involving issues relating to the aggregation of government entities under sec_414 or c of the code until guidance is issued accordingly we will not issue a ruling in response to your second ruling_request however taxpayers may apply a reasonable good_faith interpretation of existing law in determining which entities must be aggregated under sec_414 and c this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this letter_ruling was written by of this group who can be reached at copies of this letter have been sent to two of your authorized representatives in accordance with a power_of_attorney submitted with the request sincerely yours franca fran frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice
